FOR IMMEDIATE RELEASE KRISPY KREME REPORTS EARNINGS PER SHARE OF $0.13 FOR THE FIRST QUARTER OF FISCAL 2012 Winston-Salem, NC – May 23, 2011 – Krispy Kreme Doughnuts, Inc. (NYSE: KKD) (the “Company”) today reported financial results for the first quarter of fiscal 2012, ended May 1, 2011. First Quarter Fiscal 2012 Highlights Compared to the Year-Ago Period: Revenues increased 13.6% to $104.6 million from $92.1 million Company same store sales rose 5.8%, the tenth consecutive quarterly increase Operating income rose 61.7% to $9.8 million from $6.1 million Operating income, excluding the effects of impairment charges and lease termination costs of $240,000 and $1.3 million in fiscal 2012 and 2011, respectively, rose 36.5% to $10.0 million from $7.4 million Net income was $9.2 million ($0.13 per share diluted) compared to $4.5 million ($0.06 per share diluted) in the first quarter last year Cash provided by operating activities was $5.1 million compared to $1.7 million in the first quarter last year The Company ended the first quarter with a total of 652 Krispy Kreme stores systemwide, a net increase of 6 shops during the quarter. As of May 1, 2011, there were 86 Company stores and 566 franchise locations. James H. Morgan, President and Chief Executive Officer, commented: “We delivered a strong performance in the first quarter, characterized by double-digit revenue growth, a significant increase in consolidated operating income, and our best quarterly net profit since the fourth quarter of fiscal 2004. Substantially improved results in the Company Stores segment were a major driver of our improved results. We also benefitted from lower impairment charges and lease termination costs and a significant reduction in interest expense resulting from the January 2011 refinancing of our credit facilities. While commodity costs created some headwinds, and will continue to do so for the remainder of the year, we believe we are off to a good start in fiscal 2012. We are pleased to reaffirm our outlook for consolidated operating income, exclusive of impairment charges and lease termination costs, of between $22 million and $24 million for the year, although we believe first quarter results make the high end of that range appear increasingly achievable.” First Quarter Fiscal 2012 Results Consolidated Results For the first quarter ended May 1, 2011, revenues increased 13.6% to $104.6 million from $92.1 million. Year-over-year revenue increases were generated in all four business segments. Direct operating expenses increased to $87.0 million from $77.2 million in the same period last year, but as a percentage of total revenues, were down slightly to 83.2% from 83.8 %. General and administrative expenses decreased to $5.6 million from $5.7 million in the same period last year and, as a percentage of total revenues, decreased to 5.4% from 6.2%. Impairment charges and lease termination costs were $240,000 compared to $1.3 million in the year-ago period. Operating income increased to $9.8 million from $6.1 million. Interest expense decreased to $480,000 from $1.9 million, principally reflecting lower interest rates as a result of the January 2011 refinancing of the Company’s credit facilities as well as the reduced level of indebtedness. Net income was $9.2 million ($0.13 per share diluted) compared to $4.5 million ($0.06 per share diluted), in the first quarter last year. Segment Results Company Stores revenues increased 11.1% to $69.5 million from $62.5 million. Same store sales at Company stores rose 5.8%, the tenth consecutive quarterly increase. Price increases instituted during the first quarter to help offset higher input costs drove the increase, as higher customer traffic was offset by a decrease in the average guest check exclusive of pricing effects. The Company Stores segment posted an operating profit of $2.2 million, compared to breakeven results last year. Domestic Franchise revenues increased 7.7% to $2.4 million from $2.2 million, reflecting a 6.8% rise in sales by domestic franchisees. Same store sales rose 4.6% at domestic franchise stores. The increase in revenues was offset by higher segment operating expenses, resulting in Domestic Franchisee segment operating income of $1.1 million in the first quarter of fiscal 2012, flat to last year. International Franchise revenues increased 18.4% to $5.6 million from $4.8 million. A $500,000 reduction in initial franchise fees, reflecting 16 store openings in the first quarter of fiscal 2012 compared to 41 openings in the first quarter of fiscal 2011, was offset by higher royalty revenues reflecting a 16.4% increase in constant dollar sales by international franchise stores. Adjusted to eliminate the effects of changes in foreign exchange rates, same store sales at international franchise stores fell 9.6%, reflecting, among other things, honeymoon effects from the over 300 stores opened internationally in the past three years, as well as cannibalization as markets develop. The rate of decline in constant dollar international franchise same store sales fell for the fifth consecutive quarter. International Franchise revenues benefited from the recognition of approximately $375,000 of revenues related to Krispy Kreme Mexico which accrued in prior periods but which had not previously been recognized due to uncertainty about their collectibility. As previously announced, the Company sold its equity interest in KK Mexico on May 5, and in connection with the sale received payment of approximately $765,000 of past due amounts, consisting of approximately $375,000 of previously unrecognized revenues and approximately $390,000 of receivables for which reserves previously had been established. In light of the collection of the past due amounts in connection with the sale, the Company recorded the $375,000 of revenues and the $390,000 bad debt recovery in the first quarter of fiscal 2012. The Company will report a gain on the sale of its interest in KK Mexico currently estimated at $5.9 million ($4.4 million after Mexican taxes, or $0.06 per share) in the second quarter. The International Franchise segment generated operating income of $4.2 million compared to $3.5 million last year. Total KK Supply Chain revenues (including sales to Company stores) increased 17.4% to $53.9 million from $45.9 million in the first quarter last year, largely driven by selling price increases in major product categories. External KK Supply Chain revenues rose 19.9% to $27.1 million from $22.6 million in the first quarter last year. KK Supply Chain generated operating income of $8.3 million in the first quarter of fiscal 2012 compared to $8.7 million in the first quarter last year. KK Supply Chain has raised selling prices to recover rising input costs resulting from higher agricultural commodity prices, but generally has not marked up those higher costs; accordingly, KK Supply Chains’ gross profit and operating margins declined in the first quarter of fiscal 2012 compared to the first quarter of last year. Conference Call Management will host a conference call to review first quarter results as well as management’s outlook this morning at 8:00 a.m. (EDT). A live webcast of the conference call will be available at www.KrispyKreme.com. The conference call also can be accessed over the phone by dialing (877) 291-1289 or, for international callers, by dialing (631) 865-4991. To access an archived audio replay of the call, dial (800) 642-1687, or (706) 645-9291 for international callers; the passcode is 65595072. The audio replay will be available through May 30, 2011. A transcript of the conference call also will be available on the Company website. About Krispy Kreme Krispy Kreme is a leading branded specialty retailer and wholesaler of premium quality sweet treats and complementary products, including its signature Original Glazed® doughnut. Headquartered in Winston-Salem, NC, the Company has offered the highest quality doughnuts and great tasting coffee since it was founded in 1937. Today, Krispy Kreme shops can be found in over 650 locations in 21 countries around the world. Visit us at www.krispykreme.com. ### Information contained in this press release, other than historical information, should be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on management’s beliefs, assumptions and expectations of our future economic performance, considering the information currently available to management. These statements are not statements of historical fact. Forward-looking statements involve risks and uncertainties that may cause our actual results, performance or financial condition to differ materially from the expectations of future results, performance or financial condition we express or imply in any forward-looking statements. The words “believe,” “may,” “could,” “will,” “should,” “anticipate,” “estimate,” “expect,” “intend,” “objective,” “seek,” “strive” or similar words, or the negative of these words, identify forward-looking statements. Factors that could contribute to these differences include, but are not limited to: the quality of Company and franchise store operations; our ability, and our dependence on the ability of our franchisees, to execute on our and their business plans; our relationships with our franchisees; our ability to implement our international growth strategy; our ability to implement our new domestic operating model; currency, economic, political and other risks associated with our international operations; the price and availability of raw materials needed to produce doughnut mixes and other ingredients; compliance with government regulations relating to food products and franchising; our relationships with off-premises customers; our ability to protect our trademarks and trade secrets; restrictions on our operations and compliance with covenants contained in our secured credit facilities; changes in customer preferences and perceptions; risks associated with competition; risks related to the food service industry, including food safety and protection of personal information; and increased costs or other effects of new government regulations relating to healthcare benefits. These and other risks and uncertainties, which are described in more detail in the Company’s most recent Annual Report on Form 10-K and other reports and statements filed with the United States Securities and Exchange Commission, are difficult to predict, involve uncertainties that may materially affect actual results and may be beyond the Company’s control, and could cause actual results and developments to be materially different from those expressed or implied by any of these forward-looking statements. New factors emerge from time to time, and it is not possible for management to predict all such factors or to assess the impact of each such factor on the Company. Any forward-looking statement speaks only as of the date on which such statement is made, and the Company does not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made. KRISPY KREME DOUGHNUTS, INC. CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended May 1, May 2, (In thousands, except per share amounts) Revenues $ $ Operating expenses: Direct operating expenses (exclusive of depreciation expense shown below) General and administrative expenses Depreciation expense Impairment charges and lease termination costs Operating income Interest income 45 40 Interest expense ) ) Equity in income (losses) of equity method franchisees (9 ) Other non-operating income and (expense), net 86 81 Income before income taxes Provision for income taxes Net income $ $ Earnings per common share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted KRISPY KREME DOUGHNUTS, INC. CONSOLIDATED BALANCE SHEET May 1, January 30, (In thousands) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables Receivables from equity method franchisees Inventories Other current assets Total current assets Property and equipment Investments in equity method franchisees Goodwill and other intangible assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Total current liabilities Long-term debt, less current maturities Other long-term obligations Commitments and contingencies SHAREHOLDERS’ EQUITY: Preferred stock, no par value - - Common stock, no par value Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ KRISPY KREME DOUGHNUTS, INC. CONSOLIDATED STATEMENT OF CASH FLOWS Three Months Ended May 1, May 2, (In thousands) CASH FLOW FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense Deferred income taxes 45 ) Impairment charges - Accrued rent expense ) Loss on disposal of property and equipment Share-based compensation Provision for doubtful accounts ) ) Amortization of deferred financing costs Equity in income (losses) of equity method franchisees 9 ) Other ) ) Change in assets and liabilities: Receivables ) ) Inventories ) ) Other current and non-current assets ) Accounts payable and accrued liabilities ) ) Other long-term obligations ) 74 Net cash provided by operating activities CASH FLOW FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Proceeds from disposals of property and equipment - 54 Escrow deposit - Other investing activities (9 ) - Net cash used for investing activities ) ) CASH FLOW FROM FINANCING ACTIVITIES: Repayment of long-term debt ) ) Repurchase of common shares ) ) Net cash used for financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ KRISPY KREME DOUGHNUTS, INC. SEGMENT INFORMATION Three Months Ended May 1, May 2, (In thousands) Revenues: Company Stores: On-premises sales $ $ Off-premises sales Company Stores revenues Domestic Franchise International Franchise KK Supply Chain: Total revenues Less – intersegment sales elimination ) ) External KK Supply Chain revenues Total revenues $ $ Operating income (loss): Company Stores $ $ ) Domestic Franchise International Franchise KK Supply Chain Total segment operating income Unallocated general and administrative expenses ) ) Impairment charges and lease termination costs ) ) Consolidated operating income $ $ Depreciation expense: Company Stores $ $ Domestic Franchise 55 55 International Franchise 2 1 KK Supply Chain Corporate administration Total depreciation expense $ $ KRISPY KREME DOUGHNUTS, INC. STORE COUNT NUMBER OF STORES DOMESTIC INTERNATIONAL TOTAL Number of Stores at May 1, 2011 Company: Factory 69 - 69 Satellite 17 - 17 Total Company 86 - 86 Franchise: Factory 109 Satellite 44 Total franchise Total systemwide NUMBER OF STORES COMPANY FRANCHISE TOTAL Quarter ended May 1, 2011 January 30, 2011 85 Opened 1 20 21 Closed - ) ) May 1, 2011 86 Quarter ended May 2, 2010 January 31, 2010 83 Opened - 41 41 Closed
